United States Court of Appeals
                                For the First Circuit

No. 07-2016

                                      SIONO SANTOSA,

                                           Petitioner,

                                                v.

                         MICHAEL B. MUKASEY,1 Attorney General,

                                          Respondent.




                                       ERRATA SHEET

       The opinion of this Court issued on June 11, 2008, is amended as follows:

       On page 8, line 4, replace "conclusive" with "sufficient"




1
 Pursuant to Fed. R. App. P. 43(C)(2), Attorney General Michael B. Muaksey is substituted for
former Attorney General Alberto Gonzales as respondent.